 In the Matter of READS SCIENTIFIC CORPORATION, EMPLOYERandFURNITURE WORKERS UNION, LOCAL 76-B, CIO, PETITIONERCase No. 2-R-7036.-Decided April 10, 1917Mr. Leo Isaacson,of New York City, for the Employer.Mr. Harry Weinstock,of New York City, for the Petitioner.Messrs..Sidney Jacobi, Samuel Rothenberg,andAbraham. H. Saul,all of New York City, for the Intervenor.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing m this case was held at New YorkCity, on October 15, 16, and 24, 1946, before Jerome I. Macht, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERReade Scientific Corporation, a New York corporation, with itsprincipal office and plant located in Bronx, New York, is engaged inthe manufacture, sale, and distribution of furniture and woodwork.During the past year, the Employer purchased raw materials valued inexcess of $100,000, approximately 30 percent of which was receivedfrom points outside the State of New York. During the same period,the Employer manufactured and sold finished products valued in ex-cess of $100,000, approximately 50 percent of which was shipped topoints outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrial Organizations, claiming to represent employees of the Em-ployer.Furniture & Wood Novelty Workers Union, Local 3127, UnitedBrotherhood of Carpenters and Joiners of America, herein called the73 N L R. B,No. 56.310 READE SCIENTIFIC CORPORATION311Intervenor, is a labor organization affiliated with the American Fed-eration of Labor, clamming to represent employees of the Employer.III.Tlili QUES'IION CONCERNING REP1n:SEN'I'ATIONAbout July 26, 1946, the Intervenor requested recognition as bar-gaining agent for the Employer's employees.The Employer refusedto comply with such request at that time, stating that he would takethe matter up wltli his attorney.About August 16, 1946, the Petitionermade its claim to representation and although it rnet with the Em-ployer on three occasions subsequent to that time, it delayed filing itspetition until September 10, 1946.On September 9, 1946,the Em-ployer and the Intervenor executed a 1-year collective bargainingagreement, and they urge that under theGeneral Electric X-Raydoctrine,' clue to the late filing of the petition by the Petitioner, thecontract precludes a present determination of representatives.ThePetitioner contends that during the meetings referred to above, theEmployer had recognized its majority status and that the confer-enceswere held for the purpose of negotlatingoa contract.The Peti-tioner therefore urges that under those circumstances, theGeneralElectricX-Rayrule should not apply.The Employer refutes thiscontention by asserting that its meetings with the Petitioner wereheld only for the purpose of ascertaining whether the Petitioner infact represented a majority of its employees, and that the Petitionerhad not proved its claim to the satisfaction of the Employer.Upon the entire record in the case,we areof the opinion and findthat the Employer had not recognized the Petitioner as bargainingrepresentative nor justified the Petitioner in the belief that it mightaclueve recognition without a Board determination at the time ofthe execution of the agreement with the Intervenor herein on Sep-tember 9, 1946.We therefore reject the Petitioner's assertion thatthe rule enunciated in theGeneral Eleotiic X-Raycaseshould notapply, and find that the September 9, 1946, contract precludes acurrent determination of reps esentatlves.We shall dismiss thepetitionherein.ORDERIT IS I-1EREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Reade Scientific Corpora-tion,New York City, filed by Furniture Workers Union, Local 76-B,CIO, be, and it hereby is, dismissed.CI-LURIIAN IIERZOG took no part in the consideration of the aboveDecision and Order.'Matterof General Plee(,icY-Roi/Co?poratson,67 N L R B 997(Where a petitionisfiled more than 10 days after the assertion of a bare claim of representation, and noextenuating ciicumstances appear,an agreement otherwise valid, which is executed in theinterval constitutes a ban )